Order entered December 22, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00296-CR

                             ROBERT EARL BUCKLEY, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-61612-M

                                              ORDER
        The Court REINSTATES the appeal.

        On October 23, 2014, we ordered the trial court to make regarding why the reporter’s

record has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and entitled to proceed without payment for the record; (3)

counsel requested the reporter’s record on March 7, 2014; (4) Belinda Baraka is the court

reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the

record is her workload; and (6) Ms. Baraka requested thirty days from the December 16, 2014

findings to file the reporter’s record.

        We note that the reporter’s record is six months overdue and the appeal has been abated

for nearly sixty days pending receipt of the trial court’s findings. Accordingly, we ORDER
Belinda Baraka, official court reporter of the 194th Judicial District Court, to file the reporter’s

record by 4:00 p.m. on JANUARY 15, 2015. No further extensions will be granted. If the

record is not filed by the date and time specified, the Court will order that Belinda Baraka not sit

as a court reporter until she files the record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.

                                                        /s/      LANA MYERS
                                                                 JUSTICE